Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-7, drawn to retrieving annotation data and storing in distinct repository, classified in CPC 19/18.
II. Claims 8-12, drawn to manipulating variant file data, classified in CPC G06F 19/3443.
III. Claims 13-14, drawn to representing variant data based on graph edge, classified in CPC G06F 19/26.
IV. Claim 15-18, drawn to representing parallel data annotation, classified in CPC G06F19/28.
V. Claim 19-21, drawn to dividing dataset into subgroup and annotation of the subgroup, classified CPC G06F 9/4401.
The inventions are distinct, each from the other because of the following reasons:
(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j)
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for one group is not required for the other groups, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).